In re Martin, Leslie; — Plaintiffis); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “G”, No. 9459-91.
Granted. The warrant of execution is set aside. The Loyola Post-Conviction Defender Organization is appointed to represent relator and is ordered to file a post-conviction application in the district court within sixty days.
WATSON, KIMBALL and VICTORY, JJ.,
dissents. Defendant had from August 11, 1995 to apply for post conviction relief and is not now entitled to additional time. Trial court’s ruling was correct.